      Case 1:19-cv-07977-RA-SDA Document 169 Filed 07/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/22/2020
 Brian Sughrim et al,

                               Plaintiffs,
                                                           1:19-cv-07977 (RA) (SDA)
                   -against-
                                                           ORDER
 State of New York et al,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiffs’ Letter Motion (ECF No. 160) raising several discovery

disputes. Following a telephone conference with the parties today, and for the reasons stated on

the record, it is hereby ORDERED, as follows:

       1. No later than Wednesday, July 29, 2020, the parties shall file a proposed Protective

           Order regarding the treatment of confidential information.

       2. Defendants shall produce the log or logs maintained by Defendants in a central

           location that identify officers who have requested facial hair accommodations,

           whether for religious or other reasons, with the names of the officers and any other

           identifying information redacted.

       3. After reviewing the log(s), Plaintiff may identify up to twelve officers for whom

           Defendants shall produce underlying documentation concerning the officers’

           accommodation requests, including the grounds for the request and the reason(s) for

           granting or denying the request. Defendants may choose to identify up to an

           additional twelve officers to be included in the sample. The parties shall then meet

           and confer regarding the scope of any further production. If necessary, Plaintiffs may
       Case 1:19-cv-07977-RA-SDA Document 169 Filed 07/22/20 Page 2 of 3




            make a further application to the Court regarding the underlying documents. As with

            the log(s), Defendants shall redact the officers’ names and any other identifying

            information. 1

        4. No later than Wednesday, August 5, 2020, the parties shall file additional briefing, not

            to exceed five pages each, regarding whether Plaintiffs are entitled to the officers’

            names at this stage of the case.

        5. Defendants shall produce notices of discipline that were given to officers for

            maintaining a beard from August 26, 2016 to the present. As with other documents,

            Defendants shall redact the officers’ names and any other identifying information.

        6. Following the Court’s entry of an appropriate Protective Order, the parties shall meet

            and confer regarding Plaintiffs’ request for the identification of officers covered by

            the Temporary Restraining Order and the level of protection that should apply to such

            information.

        7. The parties shall continue to meet and confer regarding the appropriate scope of

            production of documents regarding the administration of DOCCS’s respirator policy.

        8. The deadline for Plaintiffs to respond to Defendants’ Letter Motion (ECF No. 167) is

            extended until Friday, July 24, 2020. Defendants shall file their reply, if any, no later

            than Wednesday, July 29, 2020.

        9. No later than August 6, 2020, Defendants shall produce an initial privilege log for any

            privileged documents that have been withheld as of that date. Going forward, the


1
 In lieu of the provisions of Paragraph 3 of this Order, the parties may mutually agree to the production
of a smaller subset of documents setting forth the bases for the decisions made regarding the
accommodation requests, in which case, Paragraph 3 would become moot.


                                                   2
     Case 1:19-cv-07977-RA-SDA Document 169 Filed 07/22/20 Page 3 of 3




         parties shall update their respective privilege logs, as needed, within fourteen days of

         any production.

     10. The Court by separate Order will grant the parties joint request for an extension of

         time to complete discovery related to Plaintiffs’ Motion for Preliminary Injunction and

         anticipated Motion for Class Certification. Further extensions shall be granted only for

         good cause shown and then only for a limited purpose.

     The Clerk of Court is respectfully requested to close the gavel at ECF No. 160.

SO ORDERED.

DATED:        New York, New York
              July 22, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                              3
